The appellant was convicted of the crime of grand larceny committed by false pretenses. The representations related to lands in Nassau county. They were, what the defendant had paid for them, at what rate he was selling portions thereof, and the like, and it was charged that, induced by these statements, which were alleged to be false, the complaining witness purchased from the defendant an interest in the property.
Against the objection and exception of defendant, the prosecution was permitted to prove that in October, 1910, over two and half years after the offense charged in the indictment, underlying mortgages on the property were foreclosed, the property bid in by the mortgagee and the complainant's interest therein lost. We think it was error to admit this evidence. The sale was too remote from the time of the transaction which was the subject of the prosecution to be competent proof of the value of the property. But we could overlook the error had the defendant been allowed to meet it. He offered proof of the value of the property at the time he induced the complainant to invest her money in it, which, against his exception, was excluded. He also sought to give evidence of his own belief as to the value of the property at the same *Page 156 
period as evincing his good faith, which was also rejected over his exception. Surely the defendant was entitled to meet the proof of the prosecution by proof of the same character on his part and the same rule should have been applied to both parties, the People and the defendant. It is easy to see that the course taken by the trial court must have seriously prejudiced the defendant in the minds of the jury.
The judgment of conviction should be reversed and a new trial ordered.
GRAY, WILLARD BARTLETT, HOGAN and MILLER, JJ., concur; CUDDEBACK, J., dissents; WERNER, J., absent.
Judgment of conviction reversed, etc.